DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of March 9, 2022, Applicant, on July 11, 2022, amended claims 1, 17, & 20. Claims 4, 8, & 14-16 were previously canceled. Claims 1-3, 5-7, 9-13, & 17-20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
Applicant's amendments render moot the 35 USC 103 rejections set forth in the previous action. In view of Applicant's amendments, new grounds for rejection under 35 USC 103 necessitated by Applicant’s amendments are set forth below.

Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

Applicant argues that neither Flores nor Ray teaches or suggests at least "based on the application of the selection of filters to the data, determining, at the resource engine, current resource utilization, current occupancy density, and a recommendation." Examiner respectfully disagrees.
Contrary to Applicant’s assertion, Flores does indeed disclose "based on the application of the selection of filters to the data, determining, at the resource engine, current resource utilization, current occupancy density, and a recommendation” in paragraphs [0050]-[0053], wherein the system receives sensor input to determine if someone is still be located in that room during the timeslot, wherein the sensors include IR sensors recognizing bodies and cameras identifying faces of people in the room  (i.e. current resource utilization and occupancy), and based on the information regarding the rooms and the sensor input (i.e. current resource utilization and occupancy) the system the system determines whether one or more rooms are available during the requested date and time and conform to the factors specified by the creator, which includes resources in the room (i.e. current resource utilization).

With respect to the remaining argued features, Applicant’s arguments have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendments.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 11-13, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flores, et al. (US 20200311619 A1), hereinafter Flores, in view of Flaherty, et al. (US 20150370927 A1), hereinafter Flaherty.
Regarding claim 1, Flores discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations, the operations comprising ([0005]-[0007], [0010]): 
receiving, at a resource engine of a resource system, data comprising one or more of: VPN data, from a VPN server of the resource system, for one or more locations of an organization, systems data, from a systems management server of the resource system, corresponding to a network of devices at the one or more locations of the organization, human capital data, from a human capital server of the resource system, corresponding to employees at the one or more locations of the organization, a script collecting data at various intervals via application programming interfaces (APIs) corresponding to sources of the data ([0050]-[0053], the system accesses  reservation system comprising a database containing rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people permitted for that square footage, and sensor input to identifying people detected in the rooms, including cameras identifying faces of people in the room);
aggregating and storing the data at a database of the resource engine ([0051], the electronic reservation system may be maintained at a server and contain a database of rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people permitted for that square footage, etc.);
receiving, from a user via a user interface generated by the resource engine ([0050], a device receive and/or identify a room reservation request from a meeting creator (a person) that wishes to reserve a conference room for a meeting, such as a date, time, particular building, particular floor of a building, room resources, room size, a number of in-person meeting participants, a number of remote participants, based on input from a user directed to a graphical user interface (GUI) that has, e.g., input fields or check boxes), a selection of filters to apply to the data ([0053], based on the information regarding the rooms, the factors specified by the creator, and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country); 
based on the application of the selection of filters to the data, determining, at the resource engine, current resource utilization, current occupancy density, and a recommendation ([0050]-[0053], wherein the system receives sensor input to determine if someone is still be located in that room during the timeslot, wherein the sensors include IR sensors recognizing bodies and cameras identifying faces of people in the room  (i.e. current resource utilization and occupancy), and based on the information regarding the rooms and the sensor input (i.e. current resource utilization and occupancy) the system the system determines whether one or more rooms are available during the requested date and time and conform to the factors specified by the creator, which includes resources in the room (i.e. current resource utilization), and if there is one or more rooms are available for the requested date and time and conform to the factors specified by the creator, and then the device to undertake the functions discussed below in reference to FIG. 7, [0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees);
providing, by the user interface, one or more of the resource utilization, the occupancy density, and the recommendation, the resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, wherein the particular resource is … at the location of the one or more locations of the organization ([0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub (i.e. IT resources) for remote meeting attendees to call in to the meeting for remote attendees, [0053]-[0055], whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator is determined by identifying resources such as a non-electronic white board or chalk board, a conference phone device, a display (e.g., TV mounted on a wall) (i.e. IT resources));
automatically applying, by the resource system, the recommendation, wherein the resource system automatically adjusts … at the location based on the recommendation ([0060]-[0061], fig. 5, the notification 502 may indicate that there is another meeting that could use those resources, and thus, selector 504 may also be presented and may be selectable (e.g., using touch input) to accept a suggested swap to “Room 2” (i.e. automatically apply the recommendation), or alternatively, selector 506 may be selectable for the creator's personal device to access the electronic reservation system to indicate that the creator's meeting will in fact use the resources (i.e. automatically apply the recommendation), [0050]-[0053], [0063]-[0064], [0072], figs. 5-10, e.g., [0050]-[0053], [0063]-[0064], [0072], figs. 5-10, e.g., in fig. 7 notification 702 is provided in GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees, and selector 706 may be presented to automatically change a requirement for the meeting that the system has identified as potentially being changeable, such as switching attendee from in-person attendee to remote attendee based on being logged in/connected from a different country and not likely to attend in person); and
providing, by the user interface, an … of applying or not applying the recommendation ([0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub (i.e. IT resources) for remote meeting attendees to call in to the meeting for remote attendees, [0053]-[0055], whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator is determined by identifying resources such as a non-electronic white board or chalk board, a conference phone device, a display (e.g., TV mounted on a wall) (i.e. IT resources)).
While Flores discloses all of the above, including providing, by the user interface, one or more of the resource utilization, the occupancy density, and the recommendation, the resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, wherein the particular resource is … at the location of the one or more locations of the organization;
automatically applying, by the resource system, the recommendation, wherein the resource system automatically adjusts … at the location based on the recommendation; and 
providing, by the user interface, an … of applying or not applying the recommendation (as above), Flores does not necessarily expressly disclose the following remaining limitations, which however, are taught by further teachings in Flaherty.
Flaherty teaches providing, by the user interface, one or more of the resource utilization, the occupancy density, and the recommendation, the resource utilization corresponding to a particular resource at a location of the one or more locations of the organization ([0025], the building automation controller(s) 18 may be or may include a thermostat, such as, for example, a wall mountable thermostat including sensors for sensing other comfort level conditioning parameters (e.g., humidity, occupancy, sound, light, particle levels, etc.), [0042]-[0043],  the local sensors 34 sense one or more parameters of a temperature, physical occupancy/presence, and in response to sensing one or more parameters with a sensing device of the building automation system 4, the local controllers 32, the building automation controllers 18, and/or the remote system 36 may take one or more actions to adjust a comfort level conditioning level within one or more particular spaces, including settings for one or more air quality components (e.g., UV lamps, air purification systems, air cleaning systems, air exchangers, etc.) of the HVAC components 6 in the building automation system 4 based, at least in part, on the provided measurements of sensed air quality conditions, [0076]-[0077], through monitoring occupancy of a building, the remote system 36 may suggest suggest other settings for HVAC components 6 to assist in limiting or minimizing cycling and/or run time of HVAC components 6), wherein the particular resource is power, lighting, heating, or cooling at the location of the one or more locations of the organization ([0018], while FIG. 1 shows a typical forced air type HVAC system as an illustrative building automation sub-system 12, other building automation sub-systems 12 are contemplated including, but not limited to, security systems, lighting control systems, water heater systems (e.g., boiler systems), refrigerators, clothes washers, clothes dryers, ovens, garage doors, radiant heating systems, electric heating systems, cooling systems, heat pump systems, register vent systems);
automatically applying, by the resource system, the recommendation, wherein the resource system automatically adjusts the power, lighting, heating, or cooling at the location based on the recommendation ([0051], when the device controller 52 detects that a local device 56 has taken an action or has been caused to make an action, the device controller 52 may provide a signal to the processor 48 of the building automation controller 18, in response the building automation controller 18 may, via a user interface 46, automatically adjust, an environmental parameter set point of one or more HVAC components 6 conditioning a particular space or particular zone, [0070], in response to the monitoring of the HVAC system, the controllers of or in communication with the HVAC system may (optionally) automatically adjust settings of the HVAC components 6 and/or recommend or suggest changes to settings of the HVAC components 6, [0076]-[0077], the remote system 36 may automatically instruct the HVAC system to utilize the lower cost HVAC component 6 (e.g., electric heaters), and once a user enters the geofence, the building automation controller 18 may be configured to modify the operation of one or more HVAC components 6 (e.g., to an occupied profile), [0058], the controller of the HVAC system may automatically provide an instruction to to adjust a vent damper 30 in response to a received recommendation); and 
providing, by the user interface, an impact of applying or not applying the recommendation ([0051], the building automation controller 18 may, via a user interface 46, suggest an adjustment to an environmental parameter set point of one or more HVAC components 6 conditioning a particular space or particular zone, [0058]-[0059], [0061], [0063], in response to receiving a suggestion at the user interface 46, a user may, in some cases, be presented with an option to accept the suggestion, reject the suggestion, or modify the suggestion via the user interface 46, and the controllers may provide a confirmation to the user interface 46 of such changes, [0066], the HVAC system displays the recommended setting changes to a user via a user interface that may be associated with the HVAC control system, [0084], the HVAC system configurations may include options and cost estimates and/or time estimates to implement the proposed HVAC configuration along with estimated benefits of the HVAC configurations, including energy conservation, increased comfort, and/or potential utility cost savings, [0086]-[0087], levels of HVAC configurations that the remote system 36 or other device may develop include suggesting a user utilize renewable energy to reduce energy consumption by the HVAC system configuration through incorporating one or more of solar panels, geothermal heating/cooling, etc. into the HVAC system configuration of the comfort level conditioned space. In some cases, a plurality of HVAC system configuration options are provided, sorted by the expected cost/benefit for each option).
Flores and Flaherty are analogous fields of invention because both address the problem of identifying resources based on detected occupancy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the particular resource to include power, lighting, heating, or cooling and to provide, by the user interface, an impact of applying or not applying the recommendation and as taught by Flaherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource being power, lighting, heating, or cooling and automatically applying the recommendation by automatically adjusting the power, lighting, heating, or cooling and providing, by the user interface, an impact of applying or not applying the recommendation, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Flaherty in order to produce the added benefit of improving the efficiency of establishing a desired comfort level conditioning setting and conserving energy, increasing comfort, and saving utility costs. [0058], [0084].
Regarding claim 2, the combined teachings of Flores and Flaherty teaches the media of claim 1 (as above). Further, Flores discloses further comprising communicating an alert to a user comprising one or more of the resource utilization, the occupancy density, and the recommendation ([0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
Regarding claim 3, the combined teachings of Flores and Flaherty teaches the media of claim 1 (as above). Further, Flores discloses wherein the occupancy density distinguishes between local user and remotes users for a location of the organization ([0050], the system identifies one or more factors related to the request including, a number of in-person and also a number of remote people, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country).
Regarding claim 5, the combined teachings of Flores and Flaherty teaches the media of claim 1 (as above). Further, while Flores discloses all of the above and the recommendation ([0060]-[0061], [0063]-[0064], [0072], figs. 5-10, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees, the notification 502 may indicate that there is another meeting that could use those resources, and thus, selector 504 may also be presented and may be selectable (e.g., using touch input) to accept a suggested swap to “Room 2” (i.e. automatically apply the recommendation), or alternatively, selector 506 may be selectable for the creator's personal device to access the electronic reservation system to indicate that the creator's meeting will in fact use the resources (i.e. automatically apply the recommendation), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Flaherty.
Flaherty teaches wherein the recommendation is for power or cooling adjustment at the location ([0042]-[0043], the remote system 36 may take one or more actions to adjust a comfort level conditioning level within one or more particular spaces, including settings for one or more air quality components (e.g., UV lamps, air purification systems, air cleaning systems, air exchangers, etc.) of the HVAC components, [0076]-[0077], the remote system 36 may suggest  the HVAC system utilize a lower cost HVAC component 6 and/or other settings for HVAC components 6 to assist in limiting or minimizing cycling and/or run time of HVAC components 6).
Flores and Flaherty are analogous fields of invention because both address the problem of identifying resources based on detected occupancy. At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the recommendation to include power or cooling adjustment at the location as taught by Flaherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource corresponding to power or cooling at a location of the organization and the recommendation including for power or cooling adjustment at the location, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Flaherty in order to produce the added benefit of improving the efficiency of establishing a desired comfort level conditioning setting and conserving energy, increasing comfort, and saving utility costs. [0058], [0084].
Regarding claim 9, the combined teachings of Flores and Flaherty teaches the media of claim 1 (as above). Further, while Flores discloses all of the above and the recommendation to perform a … activity at the location ([0067]-[0069], fig. 10 shows an example GUI 1000, wherein the people may also be detected within a certain room with sensor input, and based on the hub device detecting that not all of the room's resources are being optimally used, and, e.g., the conferencing hub device may detect the number of people that actually showed up to the room for the meeting and determine that the room accommodates more people than are actually present, and thus, the notification 1002 may indicate that the room is more suitable for four or more meeting participants and therefore that the person(s) currently in that room will have to move out of that room should another meeting attempt to be booked that has four or more attendees and may select a command to automatically reserve another room for those people (i.e. the action includes moving out and using the resources of the other room)), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Flaherty.
Flaherty teaches wherein the recommendation to perform a maintenance activity or housekeeping activity at the location ([0107], HVAC configurations that the remote system 36 or other device may develop, including replacement alerts if an HVAC component 6 needs replacement (e.g., filter replacement alerts, etc.)).
Flores and Flaherty are analogous fields of invention because both address the problem of identifying resources based on detected occupancy. At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the particular resource to include maintenance or housekeeping personnel and the recommendation include to perform a maintenance activity or housekeeping activity at the location as taught by Flaherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource including maintenance or housekeeping personnel and the recommendation including to perform a maintenance activity or housekeeping activity at the location, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Flaherty in order to produce the added benefit of improving the efficiency of establishing a desired comfort level conditioning setting and conserving energy, increasing comfort, and saving utility costs. [0058], [0084].
Regarding claim 11, the combined teachings of Flores and Flaherty teaches the media of claim 1 (as above). Further, Flores discloses wherein the recommendation is an action for a user of the information technology resource to perform ([0055], room resources such as a non-electronic white board or chalk board, a conference phone device, a display (e.g., TV mounted on a wall), [0060]-[0061], fig. 5, the notification 502 may also indicate that there is another meeting that could use those resources, and thus, selector 504 may also be presented and may be selectable (e.g., using touch input) to accept a suggested swap to “Room 2,” or alternatively, selector 506 may be selectable for the creator's personal device to access the electronic reservation system to indicate that the creator's meeting will in fact use the resources, [0067]-[0069], fig. 10 shows an example GUI 1000, wherein the people may also be detected within a certain room with sensor input, and based on the hub device detecting that not all of the room's resources are being optimally used, and, e.g., the conferencing hub device may detect the number of people that actually showed up to the room for the meeting and determine that the room accommodates more people than are actually present, and thus, the notification 1002 may indicate that the room is more suitable for four or more meeting participants and therefore that the person(s) currently in that room will have to move out of that room (i.e. the action is to stop using the resources of the room) should another meeting attempt to be booked that has four or more attendees and may select a command to automatically reserve another room for those people (i.e. and the action includes using the resources of the other room instead)).
Regarding claim 12, the combined teachings of Flores and Flaherty teaches the media of claim 1 (as above). Further, Flores discloses wherein the data further comprises presence data corresponding to a physical presence of personnel at a location of the organization ([0050]-[0053], [0064], the system receives sensor input to identifying people detected in the rooms, including cameras identifying faces of people in the room, and the system determines who is in person or remote by based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country).
Regarding claim 13, the combined teachings of Flores and Flaherty teaches the media of claim 1 (as above). Further, Flores discloses further comprising communicating a report to a user comprising one or more of the resource utilization, the occupancy density, and the recommendation  ([0050]-[0053], [0063]-[0064], [0072], figs. 5-10, based on the sensor input to identifying people detected in the rooms and the determination of who is in person or remote, e.g., in fig. 7, notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees)
Regarding claim 17, Flores discloses a computerized method comprising ([0005]-[0007], [0010]): 
receiving , at a resource engine of a resource system, data comprising one or more of: VPN data, from a VPN server of the resource system, for one or more locations of an organization, systems data, from a systems management server of the resource system, corresponding to a network of devices at the one or more locations of the organization, human capital data, from a human capital server of the resource system, corresponding to employees at the one or more locations of the organization, a script collecting data at various intervals via application programming interfaces (APIs) corresponding to sources of the data ([0050]-[0053], the system accesses  reservation system comprising a database containing rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people permitted for that square footage, and sensor input to identifying people detected in the rooms, including cameras identifying faces of people in the room);
aggregating and storing the data at a database of the resource engine ([0051], the electronic reservation system may be maintained at a server and contain a database of rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people permitted for that square footage, etc.);
based on the data, generating, at a resource engine, a user interface ([0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees) that identifies current resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, current occupancy density that distinguishes between local users and remotes users for the location, and a recommendation ([0050]-[0054], based on the information regarding the rooms and sensor input to determine if someone is still be located in that room during the timeslot, wherein the sensors include IR sensors recognizing bodies and cameras identifying faces of people in the room  (i.e. current resource utilization and occupancy), the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, which includes the resources in the room (i.e. current resource utilization and occupancy) and if there is one or more rooms are available for the requested date and time and conform to the factors specified by the creator, and then the device to undertake the functions discussed below in reference to FIG. 7, based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country), wherein the particular resource is … at the location of the one or more locations of the organization ([0053]-[0055], whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator is determined by identifying resources such as a non-electronic white board or chalk board, a conference phone device, a display (e.g., TV mounted on a wall) (i.e. IT resources));
automatically applying the recommendation, by the resource system, the recommendation, wherein the resource system automatically adjusts … at the location based on the recommendation ([0060]-[0061], fig. 5, the notification 502 may indicate that there is another meeting that could use those resources, and thus, selector 504 may also be presented and may be selectable (e.g., using touch input) to accept a suggested swap to “Room 2” (i.e. automatically apply the recommendation), or alternatively, selector 506 may be selectable for the creator's personal device to access the electronic reservation system to indicate that the creator's meeting will in fact use the resources (i.e. automatically apply the recommendation), [0050]-[0053], [0063]-[0064], [0072], figs. 5-10, e.g., in fig. 7 the notification indicates the room does not meet/exceeds the requirements 702, and may give the creator an option via selector 704 to switch from the requested room to “Room 8”, which meets the meeting's requirements (i.e. automatically apply the recommendation)); and 
providing, by the user interface, an … applying or not applying the recommendation ([0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub (i.e. IT resources) for remote meeting attendees to call in to the meeting for remote attendees, [0053]-[0055], whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator is determined by identifying resources such as a non-electronic white board or chalk board, a conference phone device, a display (e.g., TV mounted on a wall) (i.e. IT resources)).
While Flores discloses all of the above, including based on the data, generating, at a resource engine, the user interface that identifies current resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, current occupancy density that distinguishes between local users and remotes users for the location, and a recommendation, wherein the particular resource is … at the location of the one or more locations of the organization;
automatically applying the recommendation, by the resource system, the recommendation, wherein the resource system automatically adjusts … at the location based on the recommendation; and 
providing, by the user interface, an … applying or not applying the recommendation (as above), Flores does not necessarily expressly disclose the following remaining limitations, which however, are taught by further teachings in Flaherty.
Flaherty teaches based on the data, generating, at the resource engine, a user interface that identifies current resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, current occupancy density that distinguishes between local users and remotes users for the location, and a recommendation  ([0025], the building automation controller(s) 18 may be or may include a thermostat, such as, for example, a wall mountable thermostat or intelligent power switch including sensors for sensing other comfort level conditioning parameters (e.g., humidity, occupancy, sound, light, particle levels, etc.), [0042]-[0043],  the local sensors 34 sense one or more parameters of a temperature, physical occupancy/presence, and in response to sensing one or more parameters with a sensing device of the building automation system 4, the local controllers 32, the building automation controllers 18, and/or the remote system 36 may take one or more actions to adjust a comfort level conditioning level within one or more particular spaces, including settings for one or more air quality components (e.g., UV lamps, air purification systems, air cleaning systems, air exchangers, etc.) of the HVAC components 6 in the building automation system 4 based, at least in part, on the provided measurements of sensed air quality conditions, [0076]-[0077], through monitoring utility rates and occupancy of a building, the remote system 36 may suggest  the HVAC system utilize a lower cost HVAC component 6 (e.g., electric heaters) when the cost of using an associated type of energy (electricity) is less than the cost of using a different type of energy (e.g., gas) for a different HVAC component (e.g., a gas furnace) or suggest other settings for HVAC components 6 to assist in limiting or minimizing cycling and/or run time of HVAC components 6), wherein the particular resource is power, lighting, heating, or cooling at the location of the one or more locations of the organization ([0018], while FIG. 1 shows a typical forced air type HVAC system as an illustrative building automation sub-system 12, other building automation sub-systems 12 are contemplated including, but not limited to, security systems, lighting control systems, water heater systems (e.g., boiler systems), refrigerators, clothes washers, clothes dryers, ovens, garage doors, radiant heating systems, electric heating systems, cooling systems, heat pump systems, register vent systems); 
automatically applying the recommendation, by the resource system, the recommendation, wherein the resource system automatically adjusts the power, lighting, heating, or cooling at the location based on the recommendation ([0051], when the device controller 52 detects that a local device 56 has taken an action or has been caused to make an action, the device controller 52 may provide a signal to the processor 48 of the building automation controller 18, in response the building automation controller 18 may, via a user interface 46, automatically adjust, an environmental parameter set point of one or more HVAC components 6 conditioning a particular space or particular zone, [0070], in response to the monitoring of the HVAC system, the controllers of or in communication with the HVAC system may (optionally) automatically adjust settings of the HVAC components 6 and/or recommend or suggest changes to settings of the HVAC components 6, [0076]-[0077], the remote system 36 may automatically instruct the HVAC system to utilize the lower cost HVAC component 6 (e.g., electric heaters), and once a user enters the geofence, the building automation controller 18 may be configured to modify the operation of one or more HVAC components 6 (e.g., to an occupied profile), [0058], the controller of the HVAC system may automatically provide an instruction to to adjust a vent damper 30 in response to a received recommendation); and 
providing, by the user interface, an impact of applying or not applying the recommendation ([0051], the building automation controller 18 may, via a user interface 46, suggest an adjustment to an environmental parameter set point of one or more HVAC components 6 conditioning a particular space or particular zone, [0058]-[0059], [0061], [0063], in response to receiving a suggestion at the user interface 46, a user may, in some cases, be presented with an option to accept the suggestion, reject the suggestion, or modify the suggestion via the user interface 46, and the controllers may provide a confirmation to the user interface 46 of such changes, [0066], the HVAC system displays the recommended setting changes to a user via a user interface that may be associated with the HVAC control system, [0084], the HVAC system configurations may include options and cost estimates and/or time estimates to implement the proposed HVAC configuration along with estimated benefits of the HVAC configurations, including energy conservation, increased comfort, and/or potential utility cost savings, [0086]-[0087], levels of HVAC configurations that the remote system 36 or other device may develop include suggesting a user utilize renewable energy to reduce energy consumption by the HVAC system configuration through incorporating one or more of solar panels, geothermal heating/cooling, etc. into the HVAC system configuration of the comfort level conditioned space. In some cases, a plurality of HVAC system configuration options are provided, sorted by the expected cost/benefit for each option).
Flores and Flaherty are analogous fields of invention because both address the problem of identifying resources based on detected occupancy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the particular resource to include power, lighting, heating, or cooling and to provide, by the user interface, an impact of applying or not applying the recommendation and as taught by Flaherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource being power, lighting, heating, or cooling and automatically applying the recommendation by automatically adjusting the power, lighting, heating, or cooling and providing, by the user interface, an impact of applying or not applying the recommendation, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Flaherty in order to produce the added benefit of improving the efficiency of establishing a desired comfort level conditioning setting and conserving energy, increasing comfort, and saving utility costs. [0058], [0084].
Regarding claim 18, the combined teachings of Flores and Flaherty teaches the method of claim 17 (as above). Further, Flores discloses further comprising receiving a selection of filters to apply to the data ([0050], the device may receive a request identifying one or more factors related to the request, such as a date and time for the meeting, a particular building and/or particular floor of a building in which the meeting is to take place, room resources that will be used during the meeting, a requested room size, a number of in-person meeting participants and also a number of remote participants that will call into the meeting instead of attending in person, etc based on input from a user directed to a graphical user interface (GUI) that has, e.g., input fields or check boxes for providing such input).
Regarding claim 19, the combined teachings of Flores and Flaherty teaches the method of claim 18 (as above). Further, Flores discloses wherein the user interface is further generated based on an application of the selection of filters to the data ([0051], [0053]-[0054], based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0060], the notification 502 may allow the user to accept a suggested a room, [0063]-[0064], fig. 7, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
Regarding claim 20, Flores discloses a system comprising ([0005]-[0007], [0010]):
 a processor; and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to ([0005]-[0007], [0010]):
receive data comprising one or more of: VPN data, from a VPN server of the resource system, for one or more locations of an organization, systems data, from a systems management server of the resource system, corresponding to a network of devices at the one or more locations of the organization, human capital data, from a human capital server of the resource system, corresponding to employees at the one or more locations of the organization, a script collecting data at various intervals via application programming interfaces (APIs) corresponding to sources of the data  ([0050]-[0053], the system accesses  reservation system comprising a database containing rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people permitted for that square footage, and sensor input to identifying people detected in the rooms, including cameras identifying faces of people in the room);
based on the data, generate, at the resource engine, a user interface ([0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees) that determines current resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, current occupancy density that distinguishes between local users and remotes users for the location, and a recommendation ([0050]-[0054], based on the information regarding the rooms and sensor input to determine if someone is still be located in that room during the timeslot, wherein the sensors include IR sensors recognizing bodies and cameras identifying faces of people in the room  (i.e. current resource utilization and occupancy), the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, which includes the resources in the room (i.e. current resource utilization and occupancy) and if there is one or more rooms are available for the requested date and time and conform to the factors specified by the creator, and then the device to undertake the functions discussed below in reference to FIG. 7, based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country), wherein the particular resource is … at the location of the one or more locations of the organization ([0053]-[0055], whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator is determined by identifying resources such as a non-electronic white board or chalk board, a conference phone device, a display (e.g., TV mounted on a wall) (i.e. IT resources));
automatically apply, by the resource system, the recommendation, wherein the resource system automatically adjusts … at the location based on the recommendation ([0060]-[0061], fig. 5, the notification 502 may indicate that there is another meeting that could use those resources, and thus, selector 504 may also be presented and may be selectable (e.g., using touch input) to accept a suggested swap to “Room 2” (i.e. automatically apply the recommendation), or alternatively, selector 506 may be selectable for the creator's personal device to access the electronic reservation system to indicate that the creator's meeting will in fact use the resources (i.e. automatically apply the recommendation), [0050]-[0053], [0063]-[0064], [0072], figs. 5-10, e.g., in fig. 7 the notification indicates the room does not meet/exceeds the requirements 702, and may give the creator an option via selector 704 to switch from the requested room to “Room 8”, which meets the meeting's requirements (i.e. automatically apply the recommendation)); and 
provide, by the user interface, an … applying or not applying the recommendation ([0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub (i.e. IT resources) for remote meeting attendees to call in to the meeting for remote attendees, [0053]-[0055], whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator is determined by identifying resources such as a non-electronic white board or chalk board, a conference phone device, a display (e.g., TV mounted on a wall) (i.e. IT resources)).
While Flores discloses all of the above, including based on the data, generate, at the resource engine, a user interface that determines current resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, current occupancy density that distinguishes between local users and remotes users for the location, and a recommendation, wherein the particular resource is … at the location of the one or more locations of the organization;
automatically apply, by the resource system, the recommendation, wherein the resource system automatically adjusts … at the location based on the recommendation; and 
provide, by the user interface, an … applying or not applying the recommendation (as above), Flores does not necessarily expressly disclose the following remaining limitations, which however, are taught by further teachings in Flaherty.
Flaherty teaches based on the data, generate, at the resource engine, a user interface that determines current resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, current occupancy density that distinguishes between local users and remotes users for the location, and a recommendation ([0025], the building automation controller(s) 18 may be or may include a thermostat, such as, for example, a wall mountable thermostat or intelligent power switch including sensors for sensing other comfort level conditioning parameters (e.g., humidity, occupancy, sound, light, particle levels, etc.), [0042]-[0043],  the local sensors 34 sense one or more parameters of a temperature, physical occupancy/presence, and in response to sensing one or more parameters with a sensing device of the building automation system 4, the local controllers 32, the building automation controllers 18, and/or the remote system 36 may take one or more actions to adjust a comfort level conditioning level within one or more particular spaces, including settings for one or more air quality components (e.g., UV lamps, air purification systems, air cleaning systems, air exchangers, etc.) of the HVAC components 6 in the building automation system 4 based, at least in part, on the provided measurements of sensed air quality conditions, [0076]-[0077], through monitoring utility rates and occupancy of a building, the remote system 36 may suggest  the HVAC system utilize a lower cost HVAC component 6 (e.g., electric heaters) when the cost of using an associated type of energy (electricity) is less than the cost of using a different type of energy (e.g., gas) for a different HVAC component (e.g., a gas furnace) or suggest other settings for HVAC components 6 to assist in limiting or minimizing cycling and/or run time of HVAC components 6), wherein the   particular resource is power, lighting, heating, or cooling at the location of the one or more locations of the organization ([0018], while FIG. 1 shows a typical forced air type HVAC system as an illustrative building automation sub-system 12, other building automation sub-systems 12 are contemplated including, but not limited to, security systems, lighting control systems, water heater systems (e.g., boiler systems), refrigerators, clothes washers, clothes dryers, ovens, garage doors, radiant heating systems, electric heating systems, cooling systems, heat pump systems, register vent systems);
automatically apply, by the resource system, the recommendation, wherein the resource system automatically adjusts the power, lighting, heating, or cooling at the location based on the recommendation  ([0051], when the device controller 52 detects that a local device 56 has taken an action or has been caused to make an action, the device controller 52 may provide a signal to the processor 48 of the building automation controller 18, in response the building automation controller 18 may, via a user interface 46, automatically adjust, an environmental parameter set point of one or more HVAC components 6 conditioning a particular space or particular zone, [0070], in response to the monitoring of the HVAC system, the controllers of or in communication with the HVAC system may (optionally) automatically adjust settings of the HVAC components 6 and/or recommend or suggest changes to settings of the HVAC components 6, [0076]-[0077], the remote system 36 may automatically instruct the HVAC system to utilize the lower cost HVAC component 6 (e.g., electric heaters), and once a user enters the geofence, the building automation controller 18 may be configured to modify the operation of one or more HVAC components 6 (e.g., to an occupied profile), [0058], the controller of the HVAC system may automatically provide an instruction to adjust a vent damper 30 in response to a received recommendation); and
provide, by the user interface, an impact of applying or not applying the recommendation ([0051], the building automation controller 18 may, via a user interface 46, suggest an adjustment to an environmental parameter set point of one or more HVAC components 6 conditioning a particular space or particular zone, [0058]-[0059], [0061], [0063], in response to receiving a suggestion at the user interface 46, a user may, in some cases, be presented with an option to accept the suggestion, reject the suggestion, or modify the suggestion via the user interface 46, and the controllers may provide a confirmation to the user interface 46 of such changes, [0066], the HVAC system displays the recommended setting changes to a user via a user interface that may be associated with the HVAC control system, [0084], the HVAC system configurations may include options and cost estimates and/or time estimates to implement the proposed HVAC configuration along with estimated benefits of the HVAC configurations, including energy conservation, increased comfort, and/or potential utility cost savings, [0086]-[0087], levels of HVAC configurations that the remote system 36 or other device may develop include suggesting a user utilize renewable energy to reduce energy consumption by the HVAC system configuration through incorporating one or more of solar panels, geothermal heating/cooling, etc. into the HVAC system configuration of the comfort level conditioned space. In some cases, a plurality of HVAC system configuration options are provided, sorted by the expected cost/benefit for each option).
Flores and Flaherty are analogous fields of invention because both address the problem of identifying resources based on detected occupancy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the particular resource to include power, lighting, heating, or cooling and to provide, by the user interface, an impact of applying or not applying the recommendation and as taught by Flaherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource being power, lighting, heating, or cooling and automatically applying the recommendation by automatically adjusting the power, lighting, heating, or cooling and providing, by the user interface, an impact of applying or not applying the recommendation, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Flaherty in order to produce the added benefit of improving the efficiency of establishing a desired comfort level conditioning setting and conserving energy, increasing comfort, and saving utility costs. [0058], [0084].
Claims 6, 7, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flores, et al. (US 20200311619 A1), hereinafter Flores, in view of Flaherty, et al. (US 20150370927 A1), hereinafter Flaherty, in further view of Ray, et al. (US 20180299846 A1), hereinafter Ray.
Regarding claim 6, the combined teachings of Flores and Flaherty teaches the media of claim 1 (as above). Further, while Flores discloses all of the above and the recommendation is a time to visit ([0020], notifications of a potential room swap opportunity based on meetings' time, date, and amount of participants), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Ray.
Ray teaches wherein the recommendation is a time to visit the cafeteria ([0143], [0145]-[0147], an application uses occupancy information to direct a user of the application from one place to another through other places, which can take into account the schedule of the user, and direct the user to a place based on the schedule (i.e. a time when to visit a place), when determining the route, the application may determine congestion of various areas of the place and/or may suggest alternate routes through a place based on the congestion of various areas of the place (i.e. a time when to route through a place), [0259], the enterprise work order system 258 may use the utilization report and/or the predicted utilizations to determine a good time to schedule maintenance, restocking, cleaning, etc. for a space (i.e. a time when to visit a space for maintenance, restocking, cleaning), [0072], [0081], [0269], spaces/places include a cafeteria).
Flores and Ray are analogous fields of invention because both address the problem of identifying resources needed based on detected occupancy and schedule data.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the resource to include a cafeteria at the location and the recommendation to include a time to visit the cafeteria as taught by Ray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the resource including a cafeteria at the location and the recommendation including a time to visit the cafeteria, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Ray in order to produce the added benefit of improving the performance and operations of the systems and devices in the spaces and/or to meet goals for the physical space based on aggregate sets of data for like spaces based on equipment efficiency and utilization of a space. [0109], [0112], [0140], [0142].
Regarding claim 7, the combined teachings of Flores and Flaherty teaches the media of claim 1 (as above). Further, while Flores discloses all of the above and the recommendation is to reallocate … personnel ([0069], the notification 1002 may indicate that the room is more suitable for four or more meeting participants, and therefore that the person(s) currently in that room will have to move out of that room), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Ray.
Ray teaches wherein the recommendation is to reallocate security personnel ([0272], a user, such as a security person, may switch between the various video feeds of video interface 408, and when video interface 408 detects movement in one or more of the video feeds, the most relevant feed is displayed – e.g., in the event that a security system detects that a particular door or window has been broken and/or has been forced open, video interface 408 may display the video feed that displays the particular door and/or window that has been forced open (i.e. by displaying the door is open or window to a security person user, this directs the user to reallocate their effort to the door), [0273], potential problem area interface 410 may display information pertaining to a potential problem for the Front Lobby space, such as door information, including the backdoor has been forced open (i.e. by displaying the door is open to a security person user, this directs the user to reallocate their effort to the door)).
Flores and Ray are analogous fields of invention because both address the problem of identifying resources needed based on detected occupancy and schedule data.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the particular resource to include security personnel at the location and the recommendation include to reallocate security personnel as taught by Ray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource including security personnel at the location and the recommendation including to reallocate security personnel, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Ray in order to produce the added benefit of improving the performance and operations of the systems and devices in the spaces and/or to meet goals for the physical space based on aggregate sets of data for like spaces based on equipment efficiency and utilization of a space. [0109], [0112], [0140], [0142].
Regarding claim 10, the combined teachings of Flores and Flaherty teaches the media of claim 1 (as above). Further, while Flores discloses all of the above and wherein the recommendation is an action for … personnel to perform ([0067]-[0069], fig. 10 shows an example GUI 1000, wherein the people may also be detected within a certain room with sensor input, current use of a display within the room may be detected to assume user presence, telephone use using a conferencing hub device may be detected to assume user presence, microphone input received at a hub device may be used to identify words as being spoken and hence assume user presence (i.e. IT resources), and based on the hub device detecting that not all of the room's resources are being optimally used, and, e.g., the conferencing hub device may detect the number of people that actually showed up to the room for the meeting and determine that the room accommodates more people than are actually present, and thus, the notification 1002 may indicate that the room is more suitable for four or more meeting participants and therefore that the person(s) currently in that room will have to move out of that room should another meeting attempt to be booked that has four or more attendees and may select a command to automatically reserve another room for those people (i.e. the action includes moving out and using the resources of the other room)), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Ray.
Ray teaches wherein the recommendation is an action for IT personnel to perform ([0147], for a service technician, the application may direct the service technician to a particular location in a place that requires service, e.g., a worker in an office is having a computer malfunction, the application may notify the technician of the individual who needs and/or is requesting help with their computer and the application may direct the technician to the desk of the individual requiring computer help).
Flores and Ray are analogous fields of invention because both address the problem of identifying resources needed based on detected occupancy and schedule data.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the recommendation to include an action for IT personnel to perform as taught by Ray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource including an information technology resource and the recommendation including an action for IT personnel to perform, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Ray in order to produce the added benefit of improving the performance and operations of the systems and devices in the spaces and/or to meet goals for the physical space based on aggregate sets of data for like spaces based on equipment efficiency and utilization of a space. [0109], [0112], [0140], [0142].




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623